MEMORANDUM **
Nevada state prisoner Andre Sherman appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Sherman contends that the state court’s denial of his motion to exclude unduly suggestive field and pre-trial in-court identifications violated his constitutional rights. The state court’s determination that the challenged identifications were sufficiently reliable was not contrary to, or an unreasonable application of, clearly established United States Supreme Court precedent. See 28 U.S.C. § 2254(d)(1); see also Neil v. Biggers, 409 U.S. 188, 199, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972).
We construe Sherman’s additional arguments as a motion to expand the certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-l(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.